MEMORANDUM **
Jose Antonio Calles-Medina appeals from his 37-month sentence imposed following a guilty plea to illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Calles-Medina contends that the district court erred by granting a 30-day continuance of the sentencing hearing so that the government could submit appropriate documentation to establish an aggravated-felony enhancement under U.S.S.G. § 2L1.2(b)(l)(B). We conclude that the district court did not act unreasonably or arbitrarily in granting the continuance. See United States v. Lopez-Patino, 391 F.3d 1034, 1038-39 (9th Cir.2004) (per curiam); cf. United States v. Pimentel-Flores, 339 F.3d 959, 969 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.